Citation Nr: 0639024	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut

THE ISSUES

1. Entitlement to service connection for cardiovascular 
disability (characterized as heart attacks), as secondary to 
service-connected psychoneurosis, anxiety type.

2. Entitlement to service connection for temporo-mandibular 
joint dysfunction (TMJ), as secondary to service-connected 
psychoneurosis, anxiety type.

3. Entitlement to a disability rating in excess of 30 percent 
for psychoneurosis, anxiety type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had periods of active military service from 
September 1962 to September 1965, from March 1966 to March 
1970, and from July 1971 to September 1973.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision in 
which the RO continued a 30 percent disability rating for 
psychoneurosis, anxiety type, as well as denied the veteran's 
claims for service connection for TMJ and for heart attacks, 
each as secondary to psychoneurosis, anxiety type.  The 
veteran filed a notice of disagreement (NOD) in September 
2002.  In April 2003, the RO issued a statement of case 
(SOC).  In June 2003, the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals), in 
which he requested a Board hearing and a local hearing with a 
RO Decision Review Officer (DRO).

In September 2003, the RO notified the veteran that he was 
scheduled for a DRO hearing in November 2003.  However, in a 
November 2003 letter, the veteran cancelled his personal 
hearing.  In May 2005, after a de novo review of the  record, 
the RO issued a supplemental SOC (SSOC) reflecting the 
continued denial of the claims.  In a June 2005 letter, the 
veteran provided his new address in Bellport, New York, and 
stated that he did not desire to have his records transferred 
to the New York RO.  By letter received in October 2005, the 
veteran withdrew his request for a Board hearing.

In February 2006, the Board remanded the matters on appeal 
for further development.  After accomplishing further action, 
the RO continued denial of the claims (as reflected in a July 
2006 SSOC), and returned these matters to the Board for 
further appellate consideration. 

The Board's decision on the claim for secondary service 
connection for cardiovascular disability is set forth below.  
The claim for a disability rating in excess of 30 percent for 
psychoneurosis, anxiety type, and the claim for secondary 
service connection for TMJ are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  There is no competent medical evidence or opinion 
establishing that the veteran has cardiovascular disability 
that was caused or aggravated by his service-connected 
psychoneurosis, anxiety type.


CONCLUSION OF LAW

The criteria for service connection for cardiovascular 
disability characterized as heart attacks, as secondary to 
service-connected psychoneurosis, anxiety type, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim for secondary service connection for 
cardiovascular disability in light of the duties imposed by 
the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim has been accomplished.

A February 2006 post-rating AMC letter notified the veteran 
and his representative of VA's responsibilities to notify and 
assist him in his secondary service connection claim, and 
contained requests to advise the AMC as to whether there was 
medical evidence showing treatment for the claimed 
cardiovascular disability.  The February 2006 letter also 
provided notice of what was needed to establish entitlement 
to secondary service connection (evidence showing an 
additional disability that was caused or aggravated by a 
service-connected disability).  After this letter, and 
subsequent other documents pertinent to the claim, they were 
afforded opportunities to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the secondary 
service connection claim, and has been afforded ample 
opportunity to submit such information and evidence. 

The Board also finds that the February 2006 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The February 2006 letter informed the 
veteran of his rights in the VA claims process and advised 
that VA is required to make reasonable efforts to request 
evidence necessary to support his increased rating claim 
including VA medical records, records from a private 
physician or facility, and records from all Federal agencies.  
The AMC letter also requested that the veteran identify, and 
provide the necessary releases for, any medical providers 
from whom he wished the AMC to obtain and consider as 
evidence.  The letter also included a request that the 
veteran provide any evidence in his possession that pertains 
to his claim.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  As discussed above, 
all four Pelegrini's content of notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after", the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As 
indicated above, the AMC gave the veteran notice of what was 
required to substantiate his claim, and the veteran was 
afforded opportunity to submit information and/or evidence 
pertinent his claim via the February 2006 letter.  Following 
the issuance of the above-mentioned correspondence, the RO 
readjudicated the claim in July 2006 (as reflected in the 
SSOC).  Neither in response to the documents cited above, nor 
at any other point during the pendency of this appeal, has 
the appellant informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review of the claim herein 
decided.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim in 2002 is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The veteran's status is not at issue.  While the RO has not 
notified the veteran of the criteria for degree of disability 
or effective date of rating, on these facts, such omission is 
harmless.  Because the Board's decision herein denies the 
claim for secondary service connection for cardiovascular 
disability, no disability rating or effective date is being, 
or is to be, assigned.  Accordingly, there is no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the secondary service connection claim currently under 
consideration has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining all evidence necessary to substantiate the claim.  
As a result, service medical records, private treatment 
records, and available post-service VA medical records dated 
through 2005 have been associated with the claims file.  In 
connection with the claim, the veteran was afforded 
comprehensive VA examinations, in May 2002 and January 2004, 
and reports of those examinations have been associated with 
the record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with this claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
secondary service connection for cardiovascular disability, 
characterized as heart attacks, at this juncture, without 
directing or accomplishing any additional notification and/or 
development action.  

II.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
during service.  38 C.F.R. § 3.303(d) (2006).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).

In this case, the veteran's service medical records reflect 
no complaints, findings, or diagnosis of any cardiovascular 
disability.  A July 1973 VA examination report noted that the 
veteran's heart was not enlarged to percussion, regular 
action, and no murmurs.  An October 1981 VA treatment record 
showed complaints of anxiety attacks with heart palpations 
and stomach burning.  Private treatment notes dated in May 
1991 and July 1998 showed findings of normal heart sounds and 
negative cardiovascular system.  

Private hospital treatment records dated in April 1996 showed 
an admission diagnosis of chest pain.  Subjective complaints 
of chest pressure radiating to left arm, dizziness, mild 
palpations, and discomfort dissimilar to prior anxiety 
episodes were noted in the April 1996 records.  The veteran 
was admitted to the hospital to rule out whether he had 
suffered from a myocardial infarction.  An April 1996 stress 
test listed an impression of reversible ischemia involving 
the inferobasilar myocardium and adjacent basilar septum.  
Additional private treatment notes dated in April 1996 showed 
that the veteran's physician recommended that he undergo a 
left heart catheterization.  An April 1996 cardiac 
catheterization report showed normal coronary arteries and 
listed additional diagnoses of chest pain and post traumatic 
stress disorder.  

A May 2000 private treatment record reflects the veteran's 
stated belief that he had a myocardial infarction in 1996, 
but that he had denied experiencing any current chest pain or 
palpations.  A private hospital emergency room report dated 
in August 2000 showed that the veteran was admitted with 
complaints of dizziness and an episode of atypical chest pain 
which sounded non-cardiac in origin.  Additional complaints 
of left-sided chest pain that was intermittent and non-
radiating were noted in the reports.  The veteran denied 
having palpations, diaphoresis, or breathing trouble 
associated with his complaints of chest pain.  While the 
veteran's chest X-ray was negative, laboratory test reports 
dated in August 2000 showed a positive results for myocardial 
damage.  However, results of a full cardiac workup were noted 
as benign.  

Statements dated in November 2001 and December 2003 from the 
veteran's general physician listed coronary artery disease as 
one of his medical problems.  In a May 2002 VA General 
Medical examination report, the examiner was asked to assess 
the veteran's claimed "heart attacks" secondary to his 
service-connected anxiety disorder.  During the examination, 
the examiner indicated that the veteran reported a history of 
hypertension in the past.  However, the examiner specifically 
indicated that the veteran's medical records did not show a 
documented diagnosis of hypertension or any treatment for 
that condition.  Objective medical findings for the cardiac 
examination were noted as regular rhythm with no murmurs.  In 
her final assessment, the examiner noted that the veteran did 
not have coronary artery disease documented by cardiac 
catheterization but did have reversible inferior ischemia 
documented on an April 1996 stress test.  However, the 
examiner did state that the veteran had a history of anxiety 
and noted that anxiety can present with symptoms of chest 
pain.  

After careful review of the pertinent medical evidence in 
light of the governing legal authority, the Board finds that 
service connection for cardiovascular disability, 
characterized as heart attacks, as secondary to service-
connected psychoneurosis, anxiety type, is not warranted.  

Turning first to the question of current disability, the 
Board notes that the current record does not clearly 
establish that the veteran suffers from any cardiovascular 
disability.  The Board acknowledges that November 2001 and 
December 2003 statements from a private physician list 
coronary artery disease as one of the veteran's medical 
problems.  However, probative medical evidence of record-to 
the April 1996 cardiac catheterization report, as referenced 
by the May 2002 VA examiner's report, which specifically 
revealed that the veteran had normal coronary arteries-does 
not support such a diagnosis.  Moreover, an April 1996 stress 
test reflected that the veteran does suffer from ischemia 
involving the inferobasilar myocardium and adjacent basilar 
septum.  While medical evidence of record showed that the 
veteran complained of episodes of chest pain and heart 
palpations in 1981, 1996, and 2000, chest pain, alone, does 
not constitute a disability for compensation purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  

Even if the Board were to assume, arguendo, that that the 
veteran suffers from some cardiovascular disability (and that 
his chest pains are manifestations of that disability), the 
claim would still have to be denied in the absence of any 
medical evidence of nexus between any such disability and 
service.  While the May 2002 VA examiner noted that anxiety 
could present with symptoms of chest pain, the veteran has 
already been awarded service connection for psychoneurosis, 
anxiety type.  Moreover, that statement does not in any way 
suggest that any cardiovascular disability was caused or 
aggravated by the service-connected psychiatric disability, 
and neither the veteran nor his representative has presented, 
identified, or alluded to the existence of any such medical 
opinion to support the claim.

In addition to medical evidence, the Board has considered the 
assertions of the veteran and his representative that 
increased stress of the veteran's service-connected 
psychiatric disorder has resulted in a heart condition.  
However, the claim on appeal turns on the matters of current 
disability and medical nexus-matters within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994)As neither individual is shown to be 
other than a layperson without the appropriate medical 
training and expertise, neither is therefore competent 
provide a probative opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As such, lay assertions in this regard have no probative 
value.

Under these circumstances, the Board concludes that the claim 
for service connection for cardiovascular disability 
characterized as heart attacks, as secondary to the veteran's 
service-connected psychiatric disability, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable to the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cardiovascular disability, 
characterized as heart attacks, as secondary to service-
connected psychoneurosis, anxiety type, is denied.




REMAND

The Board finds that further RO action on the remaining 
claims on appeal is warranted.  

Initially, the Board notes that the record reflects that all 
medical records pertinent to these claims have not been 
obtained.  In personal statements associated with the claims 
file, the veteran has specifically indicated that he received 
treatment for his service-connected psychiatric disability 
from two separate private treatment providers.  In a December 
2003 statement, the veteran indicated that he was treated by 
Dr. Jay Patel of Mansfield, CT for the last 20 years.  In a 
May 2006 statement, the veteran stated that he was receiving 
psychiatric treatment from Dr. Hiva Jain as well as returned 
a complete and signed VA Form 21-4142 (Authorization and 
Consent to Release Information to the Department of VA) so 
that VA could obtain the medical records from Dr. Jain.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  38 
C.F.R. § 3.159(c) (2006).  The RO should obtain and associate 
with the claims file updated records of all treatment and 
evaluation of the veteran for TMJ and psychoneurosis, anxiety 
type as well as records previously identified by the veteran 
from private treatment providers Dr. Patel and Dr. Jain.  The 
RO should request that the veteran sign and furnish 
appropriate authorization for release to the VA of all such 
private medical records, and to furnish any pertinent 
evidence in his possession.

The Board also finds that specific on the claim for secondary 
service connection foe TMJ is warranted.  In this regard, a 
May 2002 VA examiner noted that the veteran had a history of 
TMJ, and indicated that TMJ is a degenerative condition of 
the temporal mandibular joint.  By contrast, a January 2004 
VA examiner opined that it is at least as likely as not that 
the veteran's TMJ is exacerbated by his service-connected 
anxiety condition; however, the examiner did not clearly 
indicate whether the veteran's service-connected psychiatric 
disability aggravates (i.e., permanently worsens) his current 
residuals of TMJ so as to result in additional disability.  

Given the foregoing, and because secondary service connection 
may be granted foe disability caused or aggravated by 
service-connected disability under 38 C.F.R. § 3.310(a) and 
Allen (cited to above), the Board finds that the medical 
evidence currently of record is insufficient to decide the 
claim remaining on appeal.  See 38 U.S.C.A. § 5103A.  Hence, 
the RO should arrange for the veteran to undergo further 
examination, by a physician, to obtain further medical 
opinion needed to resolve the remaining claim for secondary 
service connection.  The veteran is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, may well result in denial of the claim.  See 38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. Id.  If the 
veteran fails to report for the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested, the RO should 
also undertake any other notification and/or development 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, these is matter is hereby REMANDED to the RO, 
via the AMC, for the following action:

1.   Utilizing the completed and signed 
authorization of record, the RO should 
request all records for the veteran's 
evaluation and/or treatment of the 
service-connected psychiatric disability 
by Dr. Hiva Jain (153 Main St., Suite 9, 
Manchester, CT 06040), from January 2000 
up to the present time.  All records 
received should be associated with the 
claims file.  If the requested records 
are not obtained, the RO should notify 
the veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional, outstanding evidence 
pertinent to the claim for a disability 
rating in excess of 30 percent for 
psychoneurosis, anxiety type, and/or the 
claim for secondary service connection 
for TMJ, claimed as secondary to 
veteran's service-connected 
psychoneurosis, anxiety type.  The RO 
should request that the veteran provide 
specific authorization to enable it to 
obtain records of psychiatric evaluation 
and/or treatment from a provider he 
identified as Dr. Patel, for the time 
period from September 1973 to the 
present.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).
 

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4 . After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran's TMJ 
disability is aggravated (i.e. 
permanently worsened) by his service-
connected psychiatric disability of 
psychoneurosis, anxiety type.  If 
aggravation of the nonservice-connected 
TMJ disability by the service-connected 
psychiatric disability is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
 If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
 See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
secondary service connection for TMJ and 
the claim to a disability rating in 
excess of 30 percent for psychoneurosis, 
anxiety type.  If the veteran fails, 
without good cause, to report to the 
scheduled examination, the RO must apply 
the provisions of 38 C.F.R. § 3.655(b), 
as appropriate.  Otherwise, the RO should 
adjudicate both claims remaining on 
appeal in light of all pertinent evidence 
and legal authority.

8.  If any benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for the RO's determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


